DETAILED ACTION
	This office action is in response to the amendment filed on August 10, 2021.  In accordance with this amendment, claims 1-3, 8, 11, and 13-15 have been amended.
Claims 1-20 remain pending with claims 1, 8, and 13 in independent claim form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  Independent claims 1, 8, and 13 have been amended into condition for allowance on August 10, 2021, as there are no remaining issues.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Park et al. U.S.P. ‘492; Sakai et al. U.S.P. ‘066; Pfnuer et al. U.S.P. ‘378) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claims 1, 8, or 13.  In particular, and considering the overall context of Applicant’s specification (note paragraphs [0023] and [0039]) with the drawings in Figs. 1-4, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2-7, 9-12, and 14-20 are also allowable at least as being dependent upon an independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 9-12), filed August 10, 2021, with respect to the claim amendments to incorporate further features into each independent claim 1, 8, and 13, have been fully considered and are persuasive.  Based on the narrowing amendments to the claims dated August 10, 201, all prior art rejections mailed on May 14, 2021 have been withdrawn.  There are no pending issues under 35 U.S.C. 112(a) – (b) based on the currently defined features.  Claims 1-20 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 17, 2021